DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	Status of Claims
In the response filed on 07/01/2021: 
Claim(s) 1, 5, 8, 13, 15, and 20 (and by extension its/their dependents) have been amended. 
Claim(s) 4, 7, 11, 14, 18, and 21-22 has/have been canceled. 
Claim(s) 1-3, 5-6, 8-10, 12-13, 15-17, and 19-20 is/are pending in this application.
Claim(s) 1-3, 5-6, 8-10, 12-13, 15-17, and 19-20 have been rejected below.
Response to Arguments
Applicant's arguments filed 07/01/2021 have been fully considered but they are not persuasive. 
With respect to claim 1 applicant argued:
Skelton provides for cooling a bearing assembly supporting a rotor stage of a gas turbine engine after engine shutdown.   [0010]. In Skelton, a signal representative of turbine duct temperature immediately prior to engine shutdown is utilized to determine the duration for cooling after engine shutdown as a function of the signal representative of turbine duct temperature.[0010] and [0028]. However, a review of Skelton did not reveal one mention of actuating a starter motor of the turbine engine responsive to feedback comprising an indication of a running time of the turbine engine greater than a predetermined threshold. 
The Office contends that "the act of shutting down the engine inherently means that engine was running for at least some time which meets the limitation of the claim and the amount of heat needed to be dissipated would be directly proportional to the running time of the turbine and therefore how long the motor needs to be active." Office action, page 10. Applicant respectfully disagrees. Contrary to the Office's contention, the act of shutting down the engine does not equate to actuating a starter motor of the turbine engine responsive to feedback comprising an indication of a running time of the turbine engine greater than a predetermined threshold. Furthermore, the fact that the turbine engine must have been 

The examiner respectfully disagrees. The limitation of “wherein the feedback comprises an indication of a running time of the turbine engine greater than a predetermined threshold” is very broad. As an initial note the claimed “indication” does not necessarily have to be “a running time.” It only needs to be a reading which indicates that the running time has passed some threshold. Furthermore the exact threshold is also left very broad and encompasses a threshold of any amount of time including but not limited to several hours or times as small as or smaller than one second. As was explained previously, the act of receiving feedback of the engine shutting down is a direct indication that the engine has been running for at least some amount of time (regardless of how short) and thus meets the limitation of “feedback comprises an indication of a running time of the turbine engine greater than a predetermined threshold.” 
Alternatively, it was also pointed out that the running time of the turbine engine is itself directly tied to the temperature of the engine (inherently the longer the engine is running the hotter the engine becomes). As previously stated, applicant’s claims only call for “an indication” that the running time is greater than a predetermined threshold and not a direct measurement of the running time itself so the temperature of the engine which is also taught as being monitored by Skelton to determine cooling also meets the limitation of the claim. In an indication of a running time of the turbine engine greater than a predetermined threshold.” 
With respect to applicant’s assertion that “[Skelton] does not teach or even suggest activating a starter motor of the turbine engine responsive to feedback comprising an indication of a running time of the turbine engine greater than a predetermined threshold” this feature is directly taught in Skelton Figure 2 ¶[25-29] wherein the number of cycles necessary for the starter motor to cool the engine is calculated based on the feedback.
Applicant also argues:
As a second example, the cited references fail to disclose or even suggest the feature:
determining a resonant rotational speed of the turbine engine based on a vibratory response, and continuously or intermittently rotating a rotor assembly of the turbine engine at a rotor speed that is less than the resonant rotational speed such that residual heat is exhausted from the turbine engine, as recited in claim 1. The Office acknowledges that Skelton fails to teach "determining a rotor speed based on a vibratory response feedback, and wherein the continuously or intermittently rotating a rotor assembly of the turbine engine ... is done at a rotor speed based on a vibratory response feedback." Office action, page 6. Instead, the Office relies on Southwick,    [0005]- [0009], [0015], and [0020], for allegedly teaching "determining a rotor speed based on a vibratory response feedback and rotating a turbine engine based on a vibratory response feedback." 


The Office also acknowledges that Skelton fails to teach "a resonant rotational speed," and instead turns to Payne,    [0058], [0059], [0100]-[0102], and [0107], for allegedly teaching "a system for controlling wherein the rotor speed is less than a resonant rotational speed." Payne pertains to controlling the angular orientation of fluidfoils. As an example, discloses that when dynamic excitations (e.g. random or harmonic vibration) are detected in a stator vane, an angular orientation of the stator vane may be modified to "nudge' the stator vane away from the condition.[0107]. However, a review of Payne did not reveal one mention of determining a resonant rotational speed of the turbine engine based on a vibratory response, nor continuously or intermittently rotating a rotor assembly of the turbine engine at a rotor speed that is less than the resonant rotational speed such that residual heat is exhausted from the turbine engine, as recited in claim 1. Consequently, even when considered in view of Southwick and/or Payne, Skelton fails to disclose or even suggest at least the aforementioned features of claim 1. Nesdill and Ostrom are not seen as adding anything that would remedy the aforementioned deficiencies in the combination of Skelton, Southwick, and Payne. 

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In rejecting the subject matter of the limitation:
determining a resonant rotational speed of the turbine engine based on a vibratory response
continuously or intermittently rotating a rotor assembly of the turbine engine at a rotor speed that is less than the resonant rotational speed , using a drive shaft coupled to the starter motor to motor the turbine engine such that residual heat is exhausted from the turbine engine.

Three reference were relied upon. Skelton was relied upon for teaching “continuously or intermittently rotating a rotor assembly of the turbine engine using a drive shaft coupled to the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12 and 19 depend from claims 11 and 18 respectfully. Both these claims have been canceled so it is unclear which claim these claims were supposed to depend from. For the sake of this action it is assumed that they were intended to depend from claims 1 and 8 respectfully.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 8-10, 12-13, 15-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Skelton (US 2008/0245051) in view of Books (US 2018/0306158), Nesdill (US 2015/0167553), Ostrom (US 2003/0191565), Southwick (US 2009/0110541), and Payne (US 2014/0147245).
With respect to claim 1, Skelton teaches a method of shutting down and cooling a turbine engine, said method comprising: 

obtaining feedback indicating a likelihood that residual heat is present in the turbine engine sufficient to cause a thermal gradient capable of forming thermal rotor bow (Skelton ¶[11, 25-26, 28, 36]);
wherein the feedback comprises an indication of a running time of the turbine engine greater than a predetermined threshold (Skelton ¶[11, 25-26, 28, 36]);
It is noted that although Skelton does not explicitly use the language “running time of the turbine engine greater than a predetermined threshold” this feature is still anticipated by the teachings of Skelton in multiple ways. Specifically the limitation of “wherein the feedback comprises an indication of a running time of the turbine engine greater than a predetermined threshold” is very broad. As an initial note the claimed “indication” does not necessarily have to be an actual “a running time.” It only needs to be a reading which indicates that the running time has passed some threshold. Furthermore the exact threshold is also left very broad and encompasses a threshold of any amount of time including but not limited to several hours or times as small as or smaller than one second. The act of receiving feedback of the engine shutting down (as shown to be taught by Skelton Abstract, ¶[3-4, 29]) is a direct indication that the engine has been running for at least some amount of time (regardless of how short) and thus meets the metes and bounds of the claim 
Alternatively, the running time of the turbine engine is also directly tied to the temperature of the engine (inherently the longer the engine is running the hotter the engine an indication” that the running time is greater than a predetermined threshold and not a direct measurement of the running time itself. Thus the monitoring of the temperature of the engine which is also taught by Skelton to determine when cooling is needed (see Skelton ¶[25-26]) also anticipates the limitation of “wherein the feedback comprises an indication of a running time of the turbine engine greater than a predetermined threshold.” As evidence of the fact that run time and engine temperature are inherently linked/indicative of one another applicant has been provided with Books (US 2018/0306158) which has direct teaching of this relationship (Books ¶[31, 35]). 
responsive to the feedback, actuating a starter motor (Skelton Fig. 1 element 26 ¶[25-26, 29]) of the turbine engine either as the rotational speed of the turbine engine decreases or at a preset time after the turbine engine receives the full stop command (Skelton Abstract, ¶[3-4, 25-26, 29]), and 
continuously or intermittently rotating a rotor assembly of the turbine engine using a drive shaft coupled to the starter motor to motor the turbine engine such that residual heat is exhausted from the turbine engine (Skelton ¶[29, 31, 43]).
Although Skelton teaches that the starter motor is actuated such that residual heat is exhausted from the turbine engine (Skelton ¶[29]) Skelton does not explicitly state that it is actuated using a flow of air from an auxiliary power unit.
Nesdill teaches a method of actuating a starter motor using a flow of air from an auxiliary power unit (Nesdill Abstract, ¶[5, 13, 27]).
Thus, as shown above Skelton teaches all relevant limitations except does not explicitly teach using the element of an auxiliary power unit. Nesdill teaches an auxiliary power unit as 
With respect to the limitation of “determining a flight status of an aircraft attached to the turbine engine and if the aircraft is not in flight performing the cooling of the turbine engine ensuring no response feedback if the aircraft is in flight” although not explicitly stated this would appear to be an obvious modification to Skelton. Specifically the instant invention is drawn to removing residual heat from an engine during shutdown. It is quite clear that this is not a method meant to be performed while in the air as the method involves turning the engines on and off to dispel heat (planes in flight must be carefully controlled). Preventing the method from being performed while in flight by including an additional failsafe would be simple common sense as a safety feature.
As further evidence of this applicant has been provided with Ostrom (US 2003/0191565). Ostrom is a system for controlling the operation of aircraft engines specifically in regards to malfunctions. ¶[25] details how the system can monitor the flight status of an aircraft and will only perform certain actions while the plane is grounded (ie engine shutoff actions). Although not directly related to the “residual heat removing” art the method taught by Ostrom is still applicable to the instant applications as both are drawn to systems which want to control the engine in a specific way not related to flight operations. It has been 
Skelton does not clearly teach determining a rotor speed based on a vibratory response feedback; and wherein the continuously or intermittently rotating a rotor assembly of the turbine engine using a drive shaft coupled to the starter motor to motor the turbine engine such that residual heat is exhausted from the turbine engine is done at a rotor speed based on a vibratory response feedback.
Southwick teaches determining a rotor speed based on a vibratory response feedback; and rotating a turbine engine wherein the rotor speed based on a vibratory response feedback. (Southwick Abstract At least ¶[5-9, 15, 20]). 
Thus as shown above Skelton teaches a base invention of a system for dissipating residual heat by rotating a turbine. Southwick teaches a technique of setting and controlling the rotation speed of a turbine based on vibratory feedback applicable to the base invention. One of ordinary skill in the art would have recognized that applying the known technique from Southwick to the base invention of Skelton since it would have resulted in the predictable result of setting and controlling the rotation speed of a turbine based on vibratory feedback and would have improved the system by reducing the potential damage caused by excessive vibrations. Therefore it would have been obvious to one of ordinary skill in the art at the time 
Although Payne as modified by Southwick teaches continuously or intermittently rotating a rotor assembly of the turbine engine using a drive shaft coupled to the starter motor to motor the turbine engine such that residual heat is exhausted (Skelton ¶[29, 31, 43]) and determining a rotor speed of the turbine engine based on a vibratory response and continuously or intermittently rotating a rotor assembly of the turbine engine at a rotor speed (Southwick Abstract At least ¶[5-9, 15, 20]) the combination does not explicitly recite a resonant rotational speed or controlling the rotor speed such that is less than the resonant rotational speed.
Payne teaches a system for controlling wherein the rotor speed is less than a resonant rotational speed (Payne ¶[58-59, 100-102, 107]). More specifically Payne recognizes that resonance vibrations which are caused by the speed of the rotor exceeding the resonance speed (note: see also instant application ¶[26] which defines the resonance speed as one where damaging resonance vibrations are caused) can cause damage to the engine and should be avoided ((Payne ¶[58-59] specifically references that as being “a damaging condition”).

With respect to claim 8 Skelton teaches a turbine engine comprising:
a starter motor (Skelton Fig. 1 element 26 ¶[25-26, 29]);
and a full authority digital engine control (FADEC) system coupled in communication with said starter motor (Skelton Fig. 2 element 36 ¶[29]), said FADEC system configured to perform a method of shutting down and cooling a turbine engine (Skelton Abstract, ¶[3-4, 29])), the method comprising:

obtaining feedback indicating a likelihood that residual heat is present in the turbine engine sufficient to cause a thermal gradient capable of forming thermal rotor bow, wherein the feedback comprises an indication of a running time of the turbine engine greater than a predetermined threshold (Skelton ¶[11, 25-26, 28, 36]);
It is noted that although Skelton does not explicitly use the language “running time of the turbine engine greater than a predetermined threshold” this feature is still anticipated by the teachings of Skelton in multiple ways. Specifically the limitation of “wherein the feedback comprises an indication of a running time of the turbine engine greater than a predetermined threshold” is very broad. As an initial note the claimed “indication” does not necessarily have to be an actual “a running time.” It only needs to be a reading which indicates that the running time has passed some threshold. Furthermore the exact threshold is also left very broad and encompasses a threshold of any amount of time including but not limited to several hours or times as small as or smaller than one second. The act of receiving feedback of the engine shutting down (as shown to be taught by Skelton Abstract, ¶[3-4, 29]) is a direct indication that the engine has been running for at least some amount of time (regardless of how short) and thus meets the metes and bounds of the claim 
Alternatively, the running time of the turbine engine is also directly tied to the temperature of the engine (inherently the longer the engine is running the hotter the engine becomes). Again, applicant’s claims only call for “an indication” that the running time is greater wherein the feedback comprises an indication of a running time of the turbine engine greater than a predetermined threshold.” As evidence of the fact that run time and engine temperature are inherently linked/indicative of one another applicant has been provided with Books (US 2018/0306158) which has direct teaching of this relationship (Books ¶[31, 35]). 
responsive to the feedback, actuating a starter motor (Skelton Fig. 1 element 26 ¶[25-26, 29]) of the turbine engine either as the rotational speed of the turbine engine decreases or at a preset time after the turbine engine receives the full stop command (Skelton Abstract, ¶[3-4, 25-26, 29]), and 
continuously or intermittently rotating a rotor assembly of the turbine engine using a drive shaft coupled to the starter motor to motor the turbine engine such that residual heat is exhausted from the turbine engine (Skelton ¶[29, 31, 43]).
Although Skelton teaches that the starter motor is actuated such that residual heat is exhausted from the turbine engine (Skelton ¶[29]) Skelton does not explicitly state that it is actuated using a flow of air from an auxiliary power unit.
Nesdill teaches a method of actuating a starter motor using a flow of air from an auxiliary power unit (Nesdill Abstract, ¶[5, 13, 27]).
Thus, as shown above Skelton teaches all relevant limitations except does not explicitly teach using the element of an auxiliary power unit. Nesdill teaches an auxiliary power unit as well as its function. One of ordinary skill in the art would have recognized the substitution 
With respect to the limitation of “determining a flight status of an aircraft attached to the turbine engine and if the aircraft is not in flight performing the cooling of the turbine engine ensuring no response feedback if the aircraft is in flight” although not explicitly stated this would appear to be an obvious modification to Skelton. Specifically the instant invention is drawn to removing residual heat from an engine during shutdown. It is quite clear that this is not a method meant to be performed while in the air as the method involves turning the engines on and off to dispel heat (planes in flight must be carefully controlled). Preventing the method from being performed while in flight by including an additional failsafe would be simple common sense as a safety feature.
As further evidence of this applicant has been provided with Ostrom (US 2003/0191565). Ostrom is a system for controlling the operation of aircraft engines specifically in regards to malfunctions. ¶[25] details how the system can monitor the flight status of an aircraft and will only perform certain actions while the plane is grounded (ie engine shutoff actions). Although not directly related to the “residual heat removing” art the method taught by Ostrom is still applicable to the instant applications as both are drawn to systems which want to control the engine in a specific way not related to flight operations. It has been recognized that applying a known technique to a known device ready for improvement to yield 
Skelton does not clearly teach determining a rotor speed based on a vibratory response feedback; and wherein the continuously or intermittently rotating a rotor assembly of the turbine engine using a drive shaft coupled to the starter motor to motor the turbine engine such that residual heat is exhausted from the turbine engine is done at a rotor speed based on a vibratory response feedback.
Southwick teaches determining a rotor speed based on a vibratory response feedback; and rotating a turbine engine wherein the rotor speed based on a vibratory response feedback. (Southwick Abstract At least ¶[5-9, 15, 20]). 
Thus as shown above Skelton teaches a base invention of a system for dissipating residual heat by rotating a turbine. Southwick teaches a technique of setting and controlling the rotation speed of a turbine based on vibratory feedback applicable to the base invention. One of ordinary skill in the art would have recognized that applying the known technique from Southwick to the base invention of Skelton since it would have resulted in the predictable result of setting and controlling the rotation speed of a turbine based on vibratory feedback and would have improved the system by reducing the potential damage caused by excessive vibrations. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Skelton to apply the technique from the 
Although Payne as modified by Southwick teaches continuously or intermittently rotating a rotor assembly of the turbine engine using a drive shaft coupled to the starter motor to motor the turbine engine such that residual heat is exhausted (Skelton ¶[29, 31, 43]) and determining a rotor speed of the turbine engine based on a vibratory response and continuously or intermittently rotating a rotor assembly of the turbine engine at a rotor speed (Southwick Abstract At least ¶[5-9, 15, 20]) the combination does not explicitly recite a resonant rotational speed or controlling the rotor speed such that is less than the resonant rotational speed.
Payne teaches a system for controlling wherein the rotor speed is less than a resonant rotational speed (Payne ¶[58-59, 100-102, 107]). More specifically Payne recognizes that resonance vibrations which are caused by the speed of the rotor exceeding the resonance speed (note: see also instant application ¶[26] which defines the resonance speed as one where damaging resonance vibrations are caused) can cause damage to the engine and should be avoided ((Payne ¶[58-59] specifically references that as being “a damaging condition”).
Thus in the case of the claimed subject matter in question and the cited reference, as shown above Payne teaches that resonance vibrations resulting from a resonance speed are 
With respect to claim 15 Skelton teaches a computer-readable medium having computer-executable instructions embodied thereon for use in operating a turbine engine, wherein, when executed by at least one processor, the computer-executable instructions cause the processor to perform a method of shutting down and cooling a turbine engine (Skelton Abstract, ¶[3-4, 29]), the method comprising:
shutting off a flow of fuel to a combustor assembly of a turbine engine in response to a full stop command such that a rotational speed of the turbine engine decreases (Skelton ¶[3, 26]);
obtaining feedback indicating a likelihood that residual heat is present in the turbine engine sufficient to cause a thermal gradient capable of forming thermal rotor bow, wherein 
It is noted that although Skelton does not explicitly use the language “running time of the turbine engine greater than a predetermined threshold” this feature is still anticipated by the teachings of Skelton in multiple ways. Specifically the limitation of “wherein the feedback comprises an indication of a running time of the turbine engine greater than a predetermined threshold” is very broad. As an initial note the claimed “indication” does not necessarily have to be an actual “a running time.” It only needs to be a reading which indicates that the running time has passed some threshold. Furthermore the exact threshold is also left very broad and encompasses a threshold of any amount of time including but not limited to several hours or times as small as or smaller than one second. The act of receiving feedback of the engine shutting down (as shown to be taught by Skelton Abstract, ¶[3-4, 29]) is a direct indication that the engine has been running for at least some amount of time (regardless of how short) and thus meets the metes and bounds of the claim 
Alternatively, the running time of the turbine engine is also directly tied to the temperature of the engine (inherently the longer the engine is running the hotter the engine becomes). Again, applicant’s claims only call for “an indication” that the running time is greater than a predetermined threshold and not a direct measurement of the running time itself. Thus the monitoring of the temperature of the engine which is also taught by Skelton to determine when cooling is needed (see Skelton ¶[25-26]) also anticipates the limitation of “wherein the feedback comprises an indication of a running time of the turbine engine greater than a predetermined threshold.” As evidence of the fact that run time and engine temperature are 
responsive to the feedback, actuating a starter motor (Skelton Fig. 1 element 26 ¶[25-26, 29]) of the turbine engine either as the rotational speed of the turbine engine decreases or at a preset time after the turbine engine receives the full stop command (Skelton Abstract, ¶[3-4, 25-26, 29]), and 
continuously or intermittently rotating a rotor assembly of the turbine engine using a drive shaft coupled to the starter motor to motor the turbine engine such that residual heat is exhausted from the turbine engine (Skelton ¶[29, 31, 43]).
Although Skelton teaches that the starter motor is actuated such that residual heat is exhausted from the turbine engine (Skelton ¶[29]) Skelton does not explicitly state that it is actuated using a flow of air from an auxiliary power unit.
Nesdill teaches a method of actuating a starter motor using a flow of air from an auxiliary power unit (Nesdill Abstract, ¶[5, 13, 27]).
Thus, as shown above Skelton teaches all relevant limitations except does not explicitly teach using the element of an auxiliary power unit. Nesdill teaches an auxiliary power unit as well as its function. One of ordinary skill in the art would have recognized the substitution would yield a predictable result of using an auxiliary power unit to provide flow air. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Skelton to substitute the teachings of Nesdill because the substitution of one known element for another yields predictable results to one of ordinary skill in the art.

As further evidence of this applicant has been provided with Ostrom (US 2003/0191565). Ostrom is a system for controlling the operation of aircraft engines specifically in regards to malfunctions. ¶[25] details how the system can monitor the flight status of an aircraft and will only perform certain actions while the plane is grounded (ie engine shutoff actions). Although not directly related to the “residual heat removing” art the method taught by Ostrom is still applicable to the instant applications as both are drawn to systems which want to control the engine in a specific way not related to flight operations. It has been recognized that applying a known technique to a known device ready for improvement to yield predictable results if obvious. Therefore limitations in question would have been obvious in view of the teachings of Ostrom because the method of checking the flight status of an aircraft and only performing engine maintenance related to non-flight operations involving shutting down the engines was recognized as part of the ordinary capabilities of one skilled in the art and would improve safety by avoiding a potentially dangerous control operation while in flight.

Southwick teaches determining a rotor speed based on a vibratory response feedback; and rotating a turbine engine wherein the rotor speed based on a vibratory response feedback. (Southwick Abstract At least ¶[5-9, 15, 20]). 
Thus as shown above Skelton teaches a base invention of a system for dissipating residual heat by rotating a turbine. Southwick teaches a technique of setting and controlling the rotation speed of a turbine based on vibratory feedback applicable to the base invention. One of ordinary skill in the art would have recognized that applying the known technique from Southwick to the base invention of Skelton since it would have resulted in the predictable result of setting and controlling the rotation speed of a turbine based on vibratory feedback and would have improved the system by reducing the potential damage caused by excessive vibrations. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Skelton to apply the technique from the teachings of Southwick because the technique taught by Southwick of controlling the engine speed based on vibratory feedback was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying this known technique to the known device taught by Skelton to yield a system that better protects 
Although Payne as modified by Southwick teaches continuously or intermittently rotating a rotor assembly of the turbine engine using a drive shaft coupled to the starter motor to motor the turbine engine such that residual heat is exhausted (Skelton ¶[29, 31, 43]) and determining a rotor speed of the turbine engine based on a vibratory response and continuously or intermittently rotating a rotor assembly of the turbine engine at a rotor speed (Southwick Abstract At least ¶[5-9, 15, 20]) the combination does not explicitly recite a resonant rotational speed or controlling the rotor speed such that is less than the resonant rotational speed.
Payne teaches a system for controlling wherein the rotor speed is less than a resonant rotational speed (Payne ¶[58-59, 100-102, 107]). More specifically Payne recognizes that resonance vibrations which are caused by the speed of the rotor exceeding the resonance speed (note: see also instant application ¶[26] which defines the resonance speed as one where damaging resonance vibrations are caused) can cause damage to the engine and should be avoided ((Payne ¶[58-59] specifically references that as being “a damaging condition”).
Thus in the case of the claimed subject matter in question and the cited reference, as shown above Payne teaches that resonance vibrations resulting from a resonance speed are dangerous and should be avoided. One of ordinary skill in the art would have recognized that this teaching could be applied to the previous combination of Skelton as modified by Southwick in order to yield a system that determines a resonant rotational speed and controls the rotor speed such that is less than the resonant rotational speed to avoid this dangerous situation. 
With respect to claims 2, 9, and 16 Skelton as modified in claims 1, 8 and 15 teaches a method of cooling a turbine engine, said method further comprising operating the actuated starter motor for at least a preset motoring time (Skelton ¶[29], wherein specific times for operating the motor are disclosed). 
With respect to claims 3, 10, and 17 Skelton as modified in claims 1, 8 and 15 teaches a method of cooling a turbine engine, said method further comprising shutting down the starter motor such that the starter motor operates for an amount of time equal to or less than a predetermined duration (Skelton ¶[29], wherein specific times for operating the motor are disclosed).

With respect to claim 6, Skelton as modified in claim 1 teaches a method of cooling a turbine engine, wherein an amount of time for operating the actuated starter motor for motoring the turbine engine is based on the vibratory response feedback (Skelton Figure 2 ¶[25-29], Southwick Abstract At least ¶[5-9, 15, 20], Payne ¶[58-59, 100-102, 107]).
With respect to claims 12 and 19, Skelton as modified in claim 8 and 15 teaches a method of cooling a turbine engine, wherein said FADEC system is further configured to determine an amount of time for operating the actuated starter motor based on the feedback ( Skelton Figure 2 ¶[25-29], wherein the number of cycles necessary for the starter motor to cool the engine is calculated based on the feedback).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN S FEI whose telephone number is (571)270-7767.  The examiner can normally be reached on 9-5 Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 



/J. S. F./
Examiner, Art Unit 3665
/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665